UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7546



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRYL LERON GILL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-96-584, CA-99-2610-0-19)


Submitted:   February 29, 2000            Decided:   March 20, 2000


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Leron Gill, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Leron Gill appeals the district court’s order granting

the Government’s motion for summary judgment and dismissing Gill’s

motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We have

reviewed the record and find the dismissal proper because Gill

failed to demonstrate that his constitutional rights were violated

or that his counsel rendered ineffective assistance at trial.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2